EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with Mr. Les Hodges on 9-27-21.

The application has been amended as follows: 
claim 1:		line 1, “steps of” has been inserted after “comprising”,
line 12, “its” has been amended to read “the”,
			line 12, “of the successive sheet” has been inserted before “to”,
claim 2:		line 2, “a predetermined portion of the successive sheet” has been 
				inserted before “and”,
claim 5;		line 3, “its” has been amended to read “the”,
			line 3, “of the successive sheet” has been inserted after “portion”,
claim 7:		line 2, “material” has been amended to read “materials”,
claim 8:		line 1, “said” has been inserted before “curing”,
			line 2, “of” has been amended to read “selected from the group
consisting of”,
			line 2, “the respective” has been amended to read “each said”,
claim 9:		line 1, “said” has been inserted after “each”,

consisting of”,
claim 10:		line 3, “its” has been amended to read “the”,
			line 3, “of the successive sheet” has been inserted after “portion”,
claim 11:		line 2, “steps of” has been inserted after “comprising”,
line 5, “of the sheet” has been inserted before “to”,
			line 12, “of” has been inserted before “the”,
			line 13, “its” has been amended to read “the”,
			line 13, “of the successive sheet” has been inserted before “to”,
line 15, “a predetermined portion of a successive sheet” has been 
	inserted after “curing”,
claim 14:		line 2, “a” has been amended to read “the”,
			line 3, “its” has been amended to read “the”,
			line 3, “of the successive sheet” has been inserted after “portion”,
claim 16:		line 3, “its” has been amended to read “the”, 
			line 3, “of the successive sheet” has been inserted after “portion”, 
			and 
claims 17-20:		this application is in condition for allowance except for the
presence of claims 17-20 directed to a non-elected without traverse; accordingly, claims 17-20 have been cancelled.



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claim 1, the closest prior art of record to Kawaguchi, alone or in combination with the other prior art of record, does not teach or suggest prior to applying the adhesive to the predetermined portion of the preceding processed sheet, masking at least part of the preceding processed sheet other than its predetermined portion in that the adhesive is applied from the successive sheet a top the preceding processed sheet and then bonded to the preceding processed sheet such that masking as claimed would interfere with this bonding step. 

The following is an examiner’s statement of reasons for allowance: claim 11, the closest prior art of record to Kawaguchi, alone or in combination with the other prior art of record, does not teach or suggest prior to applying the adhesive to the predetermined portion of the preceding processed sheet, masking at least part of the preceding processed sheet other than its predetermined portion in that the adhesive is applied from the successive sheet a top the preceding processed sheet and then bonded to the preceding processed sheet such that masking as claimed would interfere with this bonding step.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745